Citation Nr: 1726868	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA disability benefits for minor child in excess of $500.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.C., Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 2001 to February 2005.  The Appellant is the Veteran's former spouse, and has brought this claim on behalf of their minor child.

This claim comes to the Board of Veterans' Appeals (Board) from an April 2014 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2011 the Appellant applied for an apportionment of the Veteran's disability benefits on behalf of the Veteran's minor child.  An apportionment was granted in the amount of $200.  The Appellant appealed the amount and the apportionment was increased to $500 with an effective date of January 2015.  The Appellant appealed both the effective date and the amount.  In a June 2015 determination the effective date was changed to October 2011 but the amount remained the same.  The Appellant is now appealing the amount and asserts that a greater amount of the Veteran's VA benefits should be apportioned.

The Appellant testified at a hearing before the Board in November 2015.

In April 2016 and again in August 2016 the Board remanded the claim for further development and to ensure all procedural requirements are met.  The claim has since been returned to the Board for further appellate action.  




FINDINGS OF FACT

1.  The apportionment of $500 per month on behalf of the child reasonably discharged the Veteran's responsibility for support, for VA purposes. 

2.  An apportionment in excess of $500 per month would result in undue hardship of the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits in an amount higher than $500 per month were not met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 3.326(a).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). Because an apportionment decision involves deciding how existing benefits are to be paid, under Sims, the VCAA is not applicable to this claim.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims. See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014). This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The Board previously remanded the claim in April 2016 for the Veteran to receive correspondence concerning this claim.  In May 2016 the requested information was mailed to the Veteran's address of record at that time.  There is no indication the letter was not delivered.

In August 2016, the Board again remanded the claim, mainly to obtain updated financial information from both the Appellant and the Veteran.  As the Veteran recently updated his address, the Board again requested notification be sent to the new address just to ensure the Veteran received the notice.  Another letter was sent to the Veteran in October 2016.  The next day, there was a report of contact reflecting a change of address. A subsequent letter was sent to the new address.  One piece of correspondence sent to the new address was returned as undeliverable.  Despite this, in November 2016, the Veteran provided updated financial information and written argument on his behalf in this claim.  Similarly, although the September 2016 letter to the Appellant was returned as undeliverable, she later provided updated financial information as required by remand.  Given this, the Board finds substantial compliance in its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Apportionment

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse and children's support. 38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants. 

That regulation further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee. 38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to dependents. See, e.g., Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458 (a). 

The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an Appellant and a Veteran. See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The Veteran was initially granted service connection for posttraumatic stress disorder (PTSD) with secondary major depression in an August 2010 rating decision.  He was awarded a 100 percent evaluation effective April 29, 2010.  The notification letter that advised the Veteran of the grant explained that he was paid as a single Veteran with no dependents and the monthly amount was $2673.

An August 2010 VA examination noted that the Veteran "fell off the wagon again", had lost his transitional housing and was homeless.  He reported he had no transportation, no money and felt hopeless.  His mother tracked him down and made him live with her again for a few days so he would attend the examination.  The Veteran indicated he was not working.  

A January 2011 report of contact reflects the Veteran indicated he was homeless.  VA treatment records in April 2011 reflect the Veteran reported he was living in a tent and exhausted his income after spending it on drugs.  Other records in April 2011 reflect the Veteran was staying with his mother until he could enter a detox program and that homeless program resources were sent to her address.

A September 2011 report of contact reflects the Veteran reported his debit card had been stolen and due that that he was unable to pay his rent of $880, lights of $136, phone of $67, car payment of $270, insurance $95 and food $200. 

In October 2011, the Appellant wrote in and indicated she and the Veteran had a minor child and applied for an apportionment.  She reported that while in service the Veteran received family separation pay but indicated that he abandoned the family and she described being left homeless and helpless with her children and further described the charges against the Veteran that she felt made him a threat to her and her family.  

A July 2012 VA record noted the Veteran described living in an apartment but indicated he was not employed.

An August 2012 letter to the Veteran reported that a claim for apportionment had been received and that VA would be withholding $300/month effective November 1, 2012 until the decision was made to minimize any potential overpayment.

A May 2014 letter to the Veteran explained that VA was no longer withholding any money for an apportionment.  This letter indicated that $2769 was given to the Veteran reflecting the "return of benefit previously withheld for apportionment" and that his payment would be $2816 as of December 1, 2012 and $2858.24 as of December 1, 2013 from cost of living adjustments.  This letter further indicated that "we are paying you as a single Veteran with no dependents." 

An April 2014 statement from the Appellant requested benefits for K.D.  She indicated she previously tried to have wages garnished without luck.  She indicated she heard the Veteran was using drugs and in jail.  She described her daughter's abuse, recovery and the resources she required.

In April 2014 the Appellant listed no income for herself or K.D. and reported expenses of $1395 for rent, $900 for food, $350 for utilities, $85 for telephone, $150 for clothing, $150 for medical expenses $50 for school expenses and $550 for other expenses. 

A June 2014 report of contact from the Appellant reflects she called to request reconsideration for apportionment.  This report of contact stated "child is listed on Veteran's award but Veteran is not being compensated." 

In October 2014, the RO sent the Veteran a letter advising him of the claim for apportionment and indicating that $300/month would be withheld until a final decision was made to minimize any potential overpayment.  

In October 2014, the Appellant requested $975.  She indicated she was not in need for insurance regarding medical, dental or vision as she had full coverage. 

In a December 2014 report of contact the Appellant reported income of $570 a month from welfare and $750 a month in food stamps.  

A compensation and pension award report printed in December 2014 contains a handwritten notation that "child added to vet's award 10/5/14 and apportionment granted 10/5/14" and a typed message in remarks notes the apportionment for child was granted 10/5/11 and child added to Veterans award 10/5/11.  

A January 2015 rating decision notified the Veteran and Appellant that the AOJ granted apportionment in the amount of $300.  The letter indicated that adding K.D. to the award resulted in the Veteran's gross VA benefit at as of November 1, 2011 becoming $2774 and they withheld $300 so the total amount the Veteran was paid was $2474. This letter indicated his gross amount of VA benefit would increase due to cost of living adjustments as follows: 
      $2873 effective December 1, 2011
      $2921 effective December 1, 2012
      $2964.82 effective December 1, 2013
      $3015.22 effective December 1, 2014.  

This letter reflected the Veteran was paid as a Veteran with one dependent.

The grant of the apportionment caused an overpayment of $ 7403.65 which was recouped by withholding an additional part of the Veteran's VA benefit beginning April 2015.

In January 2015, the Appellant sought an increase in the apportionment from $300 to $700 every month.  A January 2015 letter was sent to the Veteran advising him of the claim for an increased apportionment and further noting that an additional $200 per month would be withheld pending the decision to minimize any potential overpayment if the increase was granted. 

The March 2015 apportionment decision granted increase in the apportionment from $300 to $500 but only effective January 21, 2015.  This decision noted the Veteran's gross award to be $3015.22 and did not indicate any income or expenses for the Veteran.  An April 2015 letter advised the Veteran of the increase in apportionment.

In April 2015 the Appellant disagreed and reported that the Veteran agreed to an apportionment from $975/month from 2011 to April 2015 and then $500 starting May 2015.  She indicated K.D.'s medical bills exceeded $57,000.  She requested an apportionment of $975 a month retroactive to 2011. 

In May 2015, an apportionment decision indicated the increased $500 apportionment would be effective October 5, 2011.

In a June 2015 statement the Appellant again requested $975/month and reported it was in part to satisfy back child support of over $89,000.  She indicated she closed the child support case as her daughter had been abused and she did not feel safe and she wanted to do what she had to in order to help her daughter.  She explained she found a place to keep her safe but the insurance would only cover so much and left them with enormous medical bills.  

In a June 2015 report of contact the Appellant indicated she wanted $975/month of which 700 was the apportionment and $275 arrears as the Veteran had not paid child support in over 10 years.  She indicated there was no court order regarding the child support as if she reopened the child support claim then the Veteran would be arrested.  

In July 2015 she again indicated that the Veteran agreed to the amount of $975 indicated she had 3 witnesses that could attest to his approving of $975.

VA treatment records in October 2015 reflect VA was having difficulty getting in touch with the Veteran and one record noted that the phone had been disconnected.  

In November 2015, the appellant provided testimony before the undersigned Veterans Law Judge.  She indicated that the Veteran had not cared for her daughter financially, medically or anything like that and there was a case for child support that was closed at her own request as she did not want any trouble.  She explained that mistakes had been made over the course of the case and it prolonged things and the amount of $975 per month that she wanted was not requested.  She explained she was in debt and her daughter required specialized treatment programs.  She argued that the Veteran never had proven his income or expenses and he needed to prove what he could afford or not afford.  She further noted she recently had medical issues causing additional strain emotionally and financially.  She reported she had five children, one in college, and three little ones aside from K.D.  She indicated she met with the Veteran face to face and it looked like he was on drugs again and he did not oppose the $975.  She reported that when she met with the Veteran he reported he lived place to place and had a car payment so she argued he didn't have much responsibility compared to her family of seven.  She indicated she spoke to him another time over the phone and then after that his phone was turned off.  She indicated she spoke to family members and they indicated he was on the run and using drugs and had gotten in trouble for something illegal.  The appellant testified her current income was some temporary financial aid and she had applied for SSI from the Department of Human Assistance and she received money from food stamps.  She indicated her rent was $500 per month, water, sewage, garbage, PG&E, phone and guessed the utilities all together may be about $350.  She reported car payments of $395 and insurance of $196 and described extensive medical debt, probably more than $40,000.  She clarified that her rent was $1350 a month but she paid $500 and the younger children's father paid the remainder.

In written statements and testimony the Appellant explained that her daughter had been molested and had been in and out of hospitals for mental health treatment and that she did not have the money to pay for the special care that K.D. needed to help her recover.  She submitted police reports and restraining orders and also submitted copies of several medical bills.  Some of these reflect that insurance was billed and paid while other bills reflect past due amounts that the Appellant owed. 

The Appellant's completed another statement of income and expenses in August 2016.  On this form she reported income of $832 for herself and $438 for K.D. and K.D. also was noted to have other income of $500 (reflecting the current apportionment).  Net worth was reported as 0.  Expenses were reported as $1350/month for rent, 750 for food, 350 for utilities, 159 for telephone, 1000 for clothing, over 10,000 for medical expenses for the Appellant and over 10,000 for medical expenses for K.D., 250 for school expenses and 5000 for other expenses as they lost all belongings.  In an October 2016 report of contact, the Appellant informed the AOJ that the only change in income from May 2014 to present was in April 2015 when her daughter was approved for social security.  She also noted that they had received public assistance on and off over the years. 

The Appellant also provided medical reports documenting the presence of black mold in the family's home requiring them to move out which she indicated resulted in additional expenses as reported on her updated form.  The Appellant also submitted medical records reflecting treatment for respiratory conditions and the results of environmental testing performed on her house.  

An August 2016 VA examination noted the Veteran was living in an apartment by himself.  He indicated he lived for 6 months in Colorado but otherwise lived in Sacramento since about 2010.  He indicated he was not employed.  The Veteran indicated he had recently tried detox again but it did not work.  The examiner noted that it looked as if the Veteran was abusing a substance of some type and noted he was not capable of managing his financial affairs.  The examiner noted that the Veteran admitted he did not manage his money. 

The Veteran completed a financial status report in November 2016.  He listed monthly gross salary as 3011 and reported payroll deductions of 702 for a monthly net income of 2309.  He reported expenses of $900/month for rent, 300/month for food, 225 for utilities and heat, 265 for auto insurance and 586 for his truck payment.  The total monthly expenses were reported as 2733, although the Board's calculation results in expenses of 2276.  The only reported asset was his truck.   

In a November 2016 statement the Veteran alleged that his ex-wife had remarried and the daughter had adopted the other man's last name and also argued that he never agreed to the apportionment as the Appellant had stated.

In November 2016 the Veteran requested advance payment of VA benefits as he was having financial difficulties as his rent was late, his vehicle payment was late and his cell phone had been turned off.  A November 2016 rating decision found the Veteran incompetent to handle disbursement of VA funds.

The Board is sympathetic to both the Appellant and the Veteran as both have demonstrated extreme hardship over the years.  After reviewing the facts in this individual case, with consideration given to the resources and income of the Veteran and the Appellant, an increase in apportionment is not warranted. See 38 C.F.R. §§ 3.451, 3.453.

The Appellant has listed expenses that far exceed her income and financial statements and testimony reflect he has been in this financially difficult position for years especially as K.D. has been in and out of hospitals and has excessive medical bills.  The evidence clearly reflects that there is a minor child who is in need. 

The Veteran's current financial statement reflects he has roughly 33 left each month.  However, other records from the same time period reflect that he was behind on truck payment, insurance payment and his phone had been turned off.  Additionally, the record reflects that the Veteran has been intermittently homeless and has recently has been declared incompetent of managing his VA benefits.  Thus, the record suggests the Veteran's financial situation may not be quite as good as reported.

To the extent to which the Appellant has argued that K.D. resides with her and the Veteran has not paid child support that is the basis of a general apportionment, which has already been granted in this case.  38 C.F.R. § 3.450(a)(1)(ii) (noting apportionment may be paid if the Veteran is not reasonably discharging his responsibility for his children's support).

Thus the pertinent question is whether a special apportionment is warranted.  These apportionments will be granted where hardship is shown to exist as long as it does not cause undue hardship to the other persons in interest.  Undue hardship is defined as depriving a person of basic necessities. 38 C.F.R. § 1.965 (a)(3) (2011). Basic necessities constitute food, clothing, and shelter.  "The dictionary meaning of "undue" is as follows "1: Exceeding a normal or reasonable limit: excessive. 2 Improper or unlawful." WEBSTER'S II NEW RIVERSIDE DICTIONARY 735 (1996 ed.)" Hope v. Shinseki, 2009 U.S. App. Vet. Claims LEXIS 937, *17 (U.S. App. Vet. Cl. May 29, 2009); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  In considering apportionments, "VA's primary obligation is to the Veteran.  Even if the claimant demonstrates a need, VA may not impose undue hardship on the Veteran."  Veterans Benefits Administration Adjudication Procedures Manual (M21-1) (VA Adjudication Manual), part III, subpart v, ch. 3, sec. A.1.b.

The current apportionment does not constitute the 20 percent that the regulation notes ordinarily would not pose an undue hardship.  Indeed, review of the record reflects that this figure never constituted 20 percent of the gross amount of VA benefits.  Rather, the $500 represents somewhere between 16 and 17 percent depending on the year and cost of living adjustments.  

The $500 figure also represents more than the amount that is added to the Veteran's award for the existence of a dependent.  See e.g. Hall v. Brown, 5 Vet. App. 294 (1993)(affirming the Board's decision that noted that there was no undue hardship when the amount of the apportionment was less than the current amount of the additional benefit that the Veteran receives because of having a dependent child); see e.g. Compensation Rate Tables http://www.benefits.va.gov/COMPENSATION/resources_comp0114.asp (indicating that in 2011, the rate for a Veteran who was 100% disabled living alone was $2769 and the rate for a Veteran who was 100% disabled with one dependent was $2873; the rate in 2014/2015 for a Veteran who was 100% disabled alone was $2906.83 compared to the rate for a Veteran who was 100% disabled with one dependent of $3015.22)

The Board carefully considered whether a higher amount, such as a 20 percent apportionment, should be granted.  For example, 20 percent of the 2014 and 2015 gross award of $3015.22 would be $574.60.  Thus it would be a difference of roughly $75.  However, factoring in the facts of this case reflects that even this slightly higher amount to get to 20 percent would cause undue hardship.  As the Board noted above, the Veteran's reported income consists of only VA disability benefits, which were subject to withholding to a prior overpayment. No evidence has been submitted by the Veteran or the Appellant to show that the Veteran has other sources of income.  By the Veteran's financial status report this extra amount would result in his expenses exceeding his income.  The Board notes, however, that his expense report did not even include amounts for other basic necessities such as clothing and as discussed above, the Veteran has been homeless at times and has recently been found incompetent.  In contrast, the Appellant and K.D. do have some meager other income from social security and food stamps.  Furthermore, the Appellant testified that her current husband contributes to rent and insurance.  There is no question that the Appellant has significant debts and expenses that far exceed her current income.  However, based upon a review of the evidence of record, and in light of the evidence reflecting that, at best, the Veteran barely meets his monthly expenses based on his reported income, has been homeless at times and has been declared incompetent to handle finances, it cannot be said that an increase in the apportionment already awarded would present no undue hardship to the Veteran or other persons of interest. See 38 C.F.R. § 3.451. 

The Board is extremely sympathetic to the Appellant in that, as noted, she clearly demonstrated a financial need for increased apportionment during the relevant period.  However, the Board emphasizes that the financial need of the Appellant is not the sole consideration.  Rather, the determination turns on whether an increased apportionment of the Veteran's VA disability compensation would cause undue hardship to the other persons in interest. 38 C.F.R. § 3.451. And here, in light of the Veteran's income and expenses, and for the reasons explained above, the Board has determined that an increased apportionment is not warranted as such would constitute undue financial hardship to the Veteran. 

The Board notes that the Appellant has pointed to her own financial need, the clearly demonstrated need of her daughter for medical care, the Veteran's abuse of their daughter, the Veteran's substance abuse and has consistently argued for justice for her daughter and indicated it is not fair to compare the finances or needs of an adult versus an innocent minor child. She also has argued that the Veteran has been neglectful and cited California state code concerning parental duties toward minor children.  She argues it is unfair to not grant an increase and punish her minor daughter because the Veteran has been neglectful and an addict.  In short, she appeared to contend that apportionment was warranted as a matter of equity (i.e., a sense of fairness and just due), and the Board understands her contentions and sympathizes. However, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503, 7104.  Neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis. See 38 U.S.C. A . § 503 (b) (West 2014); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C. A . § 503 (a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion). See also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. A . § 503 (a) to provide equitable relief at his discretion).

To the extent to which the Appellant argues the Veteran has failed to pay child support, the Board notes that VA apportionment is not to enforce child support.  Rather, nonpayment of child support is a matter for the state court.  Should the Appellant require such enforcement or wish to pursue such a claim she should file with the appropriate state court.  See e.g. 42 U.S.C. 659 and 662(f)(2)(noting that the amount of VA compensation paid in lieu of military retired pay is, with certain limitations, subject to garnishment for purposes of satisfying a Veteran's child-support or alimony obligations); Millard v. United States, 916 F.2d 1, 3 (Fed. Cir. 1990), cert. denied, 500 U.S. 916 (1991) (explaining that garnishment is a statutory remedy governed by state law) VAOPGCPREC 4-97 (VA's role is generally limited to that of a garnishee, and subsequent challenges to the order or requests for modification or discontinuance of garnishment must generally be directed to the state court or official that issued the legal process, rather than VA).  

The Appellant is also reminded that K.D. turns 18 soon and that should she wish apportionment benefits to continue she should file VA Form 22-5490 along with evidence that the child is unmarried and attending an approved course of instruction or that she is incapable of self-support due to physical or mental disability that existed prior to the 18th birthday.

Finally, the Veteran recently reported in a statement that his ex-wife had remarried and his child "has adopted the new father's name".  Recent medical records submitted reflect the daughter has indeed been treated under this other name.  The Board notes that under 38 C.F.R. § 3.458(d) where a child has been legally adopted by another person, a Veteran's benefits may not be apportioned.  The Board notes, however, that the Veteran did not specifically allege that the child had been adopted, nor did he provide any proof of such adoption that would meet the requirements of 38 C.F.R. §  3.209.  Rather, he reported that the child no longer uses his name.  If the Veteran is aware of such a legal adoption, he may submit evidence of such adoption to VA.  Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); See also M 21-1 part III, subpart v, ch. 3, sec. B.4.g (explaining that where there is a question of whether the apportionee is a child under 38 C.F.R. § 3.57, additional evidence may be required but if the current evidence of record allows VA to recognize the child-apportionee as a child then the apportionment should not be discontinued while additional evidence is being obtained).  


ORDER

An apportionment in excess of $500 is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


